 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO C. WHEATLEY, JR.,                         Case No. 1:20-cv-00481-JLT (PC)
12                       Plaintiff,                     ORDER TO SHOW CAUSE
13           v.
                                                        21-DAY DEADLINE
14    SERGEANT D. DOMINGUEZ, et al.,
15                       Defendants.

16

17          On June 17, 2021, this Court issued an order requiring Plaintiff to refile the first amended

18   complaint because the document is missing pages 2 and 3l Under these circumstances, the Court

19   is unable to screen the first amended complaint properly. Therefore, within 21 days from the date

20   of service of this order, the Plaintiff SHALL show cause in writing why this case should not be

21   dismissed for failure to obey a court order. Alternatively, Plaintiff may file a complete copy of his

22   first amended complaint within 21 days of the date of service of this order.

23          Failure to comply with this order will result in a recommendation that this case be

24   dismissed for failure to obey a court order.

25
     IT IS SO ORDERED.
26
27      Dated:     July 12, 2021                             _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
28
